Citation Nr: 0516823	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 
2003, for the award of a 70 percent rating for service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 1, 
2003, for the award of entitlement to individual 
unemployability (IU).  


REPRESENTATION

Appellant represented by:	Elie Halpern, Esq.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which granted service connection for PTSD and 
assigned a 30 percent disability rating effective May 26, 
1998.  The veteran filed a March 2003 notice of disagreement 
contesting the rating.  In June 2003, the RO granted a 
temporary evaluation of 100 percent effective March 24, 2003, 
and a 50 percent evaluation effective May 1, 2003, and issued 
a statement of the case (SOC).  In August 2003, the veteran 
filed a statement that he disagreed with the May 1, 2003, 
effective date for the 50 percent rating, and that the 
medical evidence of record supported an increased rating of 
70 percent for PTSD.  In October 2003, the RO granted an 
increased rating of 70 percent effective May 1, 2003.  The RO 
issued a December 2003 SOC on  the earlier effective date 
issue, and the veteran filed a January 2004 substantive 
appeal.  

This matter also comes from an October 2003 rating decision 
that granted entitlement to individual unemployability 
effective May 1, 2003.  That month, the veteran filed a 
notice of disagreement with the effective date.  The veteran 
(via his representative) contended that an effective date for 
the grant of IU (and the grant of the 70 percent rating), are 
warranted back to the date of claim of service connection for 
PTSD (May 26, 1998).  The RO issued a December 2003 SOC (as 
mentioned above) concerning both of these effective date 
issues, and the veteran perfected an appeal (as mentioned 
above) of both issues on a VA Form 9 in January 2004. 


FINDINGS OF FACT

1.  The record indicates that the veteran had severe and 
chronic PTSD prior to May 1, 2003.

2.  Due to service-connected PTSD, the veteran was unable to 
secure and follow a substantially gainful occupation prior to 
May 1, 2003.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 1, 
2003, for a 70 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.400(o)(2), 4.16(c), 4.132, Diagnostic Code 9411 (2004).

2.  The criteria for an effective date earlier than May 1, 
2003, for the grant of IU due to a service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004), 
need not be analyzed because the veteran's appeal is fully 
granted.

I.  Facts

A May 30, 1996, physical medicine evaluation from Aaron W. 
Sable, M.D., noted that the veteran sought treatment for neck 
and low back pain.  During the course of the evaluation, 
however, the veteran stated that he had a longstanding 
history of depression, and that he had suicidal thoughts and 
feelings of violence and anger.  Dr. Sable noted that the 
veteran's biggest medical problem at that time was alcoholism 
and depression, and that the veteran's biggest difficulty in 
returning to work was more related to his depression, 
alcoholism, and feeling of being worn-out and fatigued.  

The veteran filed an application for compensation on May 26, 
1998, concerning a claim of service connection for PTSD.  

A December 1998 treatment note from the VA Missoula Clinic 
noted that the veteran had anxiety and PTSD, and that 
Wellbutrin ought to be tried.  A January 1999 treatment note 
indicated that the veteran had a history of PTSD for which he 
currently had therapy.  Also, the veteran was unemployed at 
that time.  

The record contains a March 1999 correspondence from Darlene 
J. Golas, a social worker, who noted that the veteran had a 
severely restricted affect, chronic anger and rage attacks, 
and auditory and olfactory hallucinations concerning Vietnam.  
The veteran averaged six hours of sleep a night, but had 
trouble staying asleep.  The veteran had nightmares 
associated with panic attacks.  The correspondence indicated 
that the veteran's employability was moderately to severely 
restricted by his psychological symptoms.  Though the veteran 
may have been capable of working part time for himself with 
his welding skill, he was unable to concentrate any longer 
than two hours and became fatigued after three to five hours.  
The veteran's Axis I diagnosis was PTSD, chronic and severe, 
and Axis V was a Global Assessment of Functioning (GAF) of 
53.

On a December 1999 application for compensation the veteran 
asserted that he had "flashbacks, smell, taste, depression, 
alcoholism, no self worth, anger, embarrassment."

Records from 1999 in the veteran's Social Security 
Administration (SSA) records contain a note from Robert J. 
Bateen, Ph.D, that the veteran had been diagnosed as having 
major depression and PTSD.  Although there was a reduction in 
concentration, the veteran had the residual capacity to 
complete at least simple tasks in a timely manner without the 
need for inordinate supervision and could adequately relate 
to others in the workplace.  The veteran was capable of 
performing at least unskilled work. 

Another SSA record from Michael W. Marks, Ph.D, dated 
December 1999, diagnosed the veteran as having major 
depressive disorder secondary to multiple physical problems, 
PTSD, and assigned a GAF of 41.  Also, Dr. Marks noted that 
mentally the veteran was far too depressed and probably 
suffering from a PTSD disorder secondary to combat 
experiences in Vietnam to effectively be employed.  

A February 2000 record from John P. Moreland, M.D., gave a 
prognosis that the veteran was clearly mentally, if not 
physically, crippled by his multiple complaints (which 
included PTSD).  Dr. Moreland doubted that the veteran would 
ever be able to work again given his mental status and 
attitudes.  

In September 2002, the veteran underwent a VA examination 
pursuant to his claim of service connection for PTSD.  The 
examiner noted that the veteran presented well socially, and 
displayed no unusual behaviors or mannerisms.  The examiner 
noted that the veteran's self-report was judged to be 
credible.  The veteran's grooming and hygiene were 
satisfactory, and he was alert and oriented.  

The veteran recounted his employment history, and noted that 
he had continued to work until 1996 when he hurt his back.  
The veteran had not worked since 1996.

The veteran described that he had had nightmares after 
returning from Vietnam, but that these had subsided several 
years ago.  The veteran currently had nightmares and night 
sweats two to three times a week over the past few weeks, 
which increased when the veteran was under stress.  The 
veteran reported an exaggerated startle response, and he was 
extremely jumpy if someone came up behind him unexpectedly.  
The veteran noted that he had struck out at others when 
surprised.  The veteran had hypervigilance, and when in a 
public place he always sat against the wall facing the door.  
The veteran checked the perimeter nightly to ensure his own 
safety and that of his family.  The veteran noted that he 
survivor guilt "to a point."  He had intrusive thoughts 
about Vietnam triggered by helicopters.  At times, he found 
himself experiencing the taste and smell of gunpowder in the 
absence of any stimuli.  The veteran reported that he had 
trouble on the Fourth of July and always took his wife and 
children to the country to avoid being around firecrackers.  
The veteran also described some symptoms of depression, but 
the examiner noted that it was difficult to determine whether 
that was secondary to the veteran's ongoing pain problems.  

A mental status examination revealed that the veteran's voice 
was normal in tone and pace.  His affect appeared to be 
mildly blunted in that he did not smile during the interview, 
and the underlying mood was one of mild depression and 
anxiety.  The veteran tracked the conversation well, and the 
examiner did not find any impairment of concentration or 
attention span.  The veteran's psychomotor activity appeared 
to be within normal limits.  The veteran's memory appeared to 
be functionally intact, and his thinking was logical and goal 
oriented, and there were no indications of a thought 
disorder.  The veteran's Axis I diagnosis was PTSD, and a 
diagnosis of depressive disorder seemed warranted.  The 
veteran's depression appeared to be largely situational, and 
was secondary to his current financial situation and 
inability to sustain employment.  In terms of an Axis V 
diagnosis, the examiner assigned a GAF of 60 to 65.  The 
examiner stated that he did not detect that the veteran's 
work had been interrupted in the past because of 
psychological difficulties.  Work ended because of the 
veteran's ongoing physical difficulties.  The veteran was 
able to interact fairly well with other, and reported that he 
had been able to get along fairly well with others socially 
and in a job setting.  The veteran had had some difficulty 
with authority figures in the past but not to an extent that 
had led to job termination.  

Based on this examination, when the RO service-connected the 
veteran's PTSD in October 2002, it assigned a 30 percent 
disability evaluation.  

Thereafter, the veteran submitted March to April 2003 
hospital treatment notes from the Roseburg VA Medical Center 
when the veteran was admitted for PTSD.  Symptoms at 
admission included depression, anxiety, chronic pain, 
persistent fatigue, and loss of self-worth.  The veteran 
continued to report hypersensitiviy to smells, and waking in 
cold sweat with recurring military themed nightmares.  The 
veteran reported that, in terms of how PTSD effected his 
daily life, "he can't work since 1997, and he can't be the 
breadwinner."  He reported that he had gotten melanoma, then 
got hurt on the job.  Currently, he stayed home a lot, and 
did not leave the place, was isolated and withdrawn, and that 
he used to drink to cope.  

The discharge diagnosis was Axis I PTSD, chronic, and major 
depressive disorder, recurrent, and Axis IV, psychosocial and 
environmental stressors of chronic mental illness, 
unemployed, family conflict, isolation, lack of social 
support, and war trauma, and Axis V, GAF 40 (also as the 
highest in the last year).

In March 14, 2003, VA received the veteran's application for 
increased compensation based on unemployability.  He stated 
that he had been employed from 1988 to 1996 at Selway 
Manufacturing, and self-employed as a welder from 1999 to 
2000, for which he listed his earnings as negligible.  

An August 2003 SSA decision recognized the veteran's physical 
ailments of degenerative disc disease, fibromyalgia, 
rheumatoid arthritis, and degenerative changes of the right 
knee.  The Administrative Law Judge (ALJ) also referred to 
the veteran's affective disorder, and PTSD.  Particularly, 
the ALJ noted Dr. Bach's testimony that the veteran's 
affective disorder and PTSD caused mild restrictions in 
activities of daily living, moderate difficulty in social 
functioning, marked deficiencies of concentration or 
persistence or pace, and had had four or more episodes of 
decompensation.  The ALJ stated that Dr. Bach's testimony was 
fully supported by the record, and noted that not one mental 
health professional who had examined or treated the veteran 
had found him competent to work.  The veteran had been 
disabled since the alleged onset of disability, and the date 
of October 15, 1996, was appropriate to commence the period 
of disability under Title XVI.  

A May 2003 letter from Jake Stephens, a social worker, noted 
that the veteran reported a work history that included 
ongoing irritability and outbursts of anger, and a history of 
obsessional revenge fantasies that had not subsided (though 
were less frequent primarily due to more limited contact with 
the outside world).  Additionally, the veteran presented with 
significant difficulty in adapting from being a traditional 
provider to being unemployed and disabled.

The record also contains a May 2003 letter from a VA 
psychiatrist, who treated the veteran during his admission 
for PTSD.  The psychiatrist noted that the veteran had begun 
having PTSD symptoms prior to military discharge in 1970.  
The veteran experienced and exhibited the full range of PTSD 
symptoms.  Particularly, the veteran persistently re-
experienced combat thoughts, sights and sounds; avoided 
stimuli involved with those painful experiences; suffered 
numbing of general responsiveness; and lived with persistent 
symptoms of increased arousal.  The veteran had irritability 
and outbursts of anger, difficulty concentrating, 
hypervigilance, hyperalertness, feelings of estrangement from 
others, physiological reactivity when exposed to internal 
and/or external cues symbolizing or resembling specific 
aspects of combat, severe sleep disturbances, and an 
inability to sustain meaningful relationships.  Those 
symptoms were unlikely to diminish and may be expected to 
worsen in correlation with aging and psychosocial stressors 
including health and family problems.  The psychiatrist noted 
that the veteran had endured severe PTSD symptoms for more 
than thirty years.  

Further, the VA psychiatrist stated that the veteran's 
chronic PTSD symptoms had caused clinically significant 
distress and impairment in all areas of the veteran's life, 
including social and occupational functioning.  In light of 
the severity and long-term chronicity of these psychiatric 
symptoms, it was remarkable that the veteran had functioned 
as well as he had for the last thirty years.  Despite efforts 
to change, the veteran had predictably had difficulty 
sustaining stability.  It may have been reasonably predicted 
that upon the veteran's discharge from inpatient status, the 
veteran would again deteriorate to previous levels of 
functioning with a correlating exacerbation of PTSD symptoms.  
The psychiatrist noted that the veteran's resilience and 
ability to cope continued to be thwarted by pressure to seek 
and maintain employment.  The consensus of the clinical team, 
and formulated in conjunction with the veteran's outpatient 
provider, was that in light of the above factors, the veteran 
may not be reasonably expected to sustain employment for the 
foreseeable future and in fact, his employment would be a 
predictable and contributing factor in the worsening of his 
psychiatric condition.  

Thereafter, the RO increased the veteran's disability 
evaluation to 50 percent, effective May 1, 2003.  

A September 2003 VA examiner diagnosed the veteran as having 
PTSD, which was well supported by clinical records reviewed 
as well as history and current findings.  The veteran had a 
GAF of 40 to 45, and symptoms appeared to be fairly 
significant and would be expected to impact the veteran's 
ability to sustain work.  

Based on this, the RO increased the veteran's disability to 
70 percent, effective May 1, 2003.  

II.  Laws and Regulations

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

To reiterate, three possible effective dates may be assigned 
depending on the facts of the case: (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received (38 C.F.R. § 3.400(o)(2)).  To make its 
determination, all of the evidence of record is reviewed.  
Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 
Vet. App. 511, 521 (1997); see also V.A.O.G.C.P. 12-98.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id. § 4.16(a).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Applying the benefit of the doubt doctrine, the veteran's 
request that the disability evaluation of 70 percent for PTSD 
apply from the date of claim is supported by the evidence of 
record.  Particularly, prior to the pivotal May 2003 letter 
from a VA psychiatrist that inspired an increased rating of 
50 percent, and the September 2003 VA examination report that 
inspired an increased rating of 70 percent, the record 
contains a 1999 report from Dr. Marks that assigned a GAF of 
41.  Notably, the September 2003 VA examiner assigned a GAF 
of 40-45 (which, again, inspired the October 2003 assignment 
of a 70 percent disability evaluation).  Thus, it appears 
that the severity of the veteran's PTSD was actually static 
from the date of claim.  

Though a September 2002 VA examination report assigned a GAF 
of 60-65, that information, at most, might bring the evidence 
to equipoise regarding the severity of the veteran's PTSD 
prior to the May 1, 2003, effective date for increased 
evaluations.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS).  See also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), observing that GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional ritual, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functions (e.g., no friends, unable to keep a job).  

Moreover, the May 2003 letter from a VA psychiatrist 
particularly mentioned the chronic and severe nature of the 
veteran's PTSD, and that he had struggled with it for over 
thirty years--this also supports the contention that 
manifestations of the veteran's PTSD reflected a 70 percent 
disability evaluation from the date of claim.    

Additionally, though SSA disability decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  As such, the bulk of the 
SSA determination in this case considered the veteran's 
mental status, and particularly recognized that not one 
mental health professional had found the veteran able to 
sustain work.  Given the continuous recognition of a 
diagnosis of PTSD, and that the veteran had been admitted to 
the hospital for treatment of the disability, it is apparent 
that it had played a significant part in the veteran's 
inability to sustain employment.

As such, because this decision grants the veteran's claim of 
entitlement to an effective date of the date of claim for a 
70 percent rating, the veteran therefore meets the schedular 
requirements in 38 C.F.R. § 4.16 for the grant of IU back to 
the date of the original PTSD claim.  The U.S. Court of 
Appeals for Veterans Claims has held that when VA is 
considering an increased rating claim from a veteran whose 
schedular rating meets the minimum criteria of section 
4.16(a), and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  The record 
contains evidence that the veteran, for the purposes of VA 
regulation, had not been able to work due to service-
connected mental disability since the effective date of the 
70 percent disability rating, that is May 26, 1998.  


ORDER

Entitlement to an effective date of May 26, 1998, for an 
initial disability evaluation of 70 percent for service-
connected PTSD is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an effective date of May 26, 1998, for an 
award of individual unemployability is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


